PEB CUBIAM.
The petitioner being dissatisfied with the ballot title provided by the Attorney General for an initiative measure filed with the Secretary of State has appealed to this court by a petition praying for a different title.
It appears that on February 28, 1964 a petition for an initiative measure to be referred to the people of the state was filed with the Secretary of State, and that on March 11, 1964 the Attorney General returned the following ballot title therefor:
BALLOT TITLE
“Sales, School Tax Limitation Constitutional Amendment.
Purpose: Fixes limit on sales/use tax at 3 percent. Exempts foodstuffs, drugs, raw materials. Establishes formulas for income, school tax relief. Limits school tax levies.”
Petitioner contends that the ballot title provided by the Attorney General is insufficient, unfair and misleading, and does not give a true and impartial statement of the purpose of the measure as required by OBS 254.070. In her brief petitioner also questions the constitutionality of the proposed measure, but that question is not within the scope of review authorized in these matters by OBS 254.080.1 See also Johnson v. City of Astoria, 227 Or 585, 591, 363 P2d 571 (1961).
After examining the measure, the ballot title pre*381pared by tbe Attorney General, and the petition and briefs, and hearing the argument of the respondents, we conclude that the 'ballot title provided by the Attorney General complies with OBS 254.070, and the same is hereby approved and certified to the Secretary of ¡State as the ballot title for the measure.

 ORS 254.080. “* * * Upon appeal the Supreme Court shall examine the measure, hear arguments and in its decision certify to the Secretary of State a ballot title for the measure in accord with the intent of ORS 254.060 to 254.080. * * *”